Citation Nr: 0330942	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  01-08 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from December 1942 to October 
1945.  He died in February 1991.  The appellant is his 
surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2000 by the 
Department of Veterans Affairs (VA), Portland, Oregon, 
Regional Office (RO).  A hearing was held before the 
undersigned Member of the Board at the RO in June 2002.  The 
Board confirmed the denial of the claim in a decision of 
October 2002.  

The appellant subsequently appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In February 
2003 the Secretary of Veterans Affairs (Secretary) filed a 
motion to remand the case and stay proceedings.  In the 
motion, it was stated that the Board's decision had not 
presented sufficient reasons or bases to support its 
conclusion that the VA had provided notice to the appellant 
which was adequate to satisfy the requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The Court 
granted that motion in March 2003.  The case has now been 
returned to the Board for further action in accordance with 
the provisions of the motion to remand.  





FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the appellant of the law and regulations applicable 
to the claim, the evidence necessary to substantiate the 
claim, and what evidence was to be provided by the appellant 
and what evidence the VA would attempt to obtain on her 
behalf.

2.  During his lifetime, the veteran established service 
connection for a psychosis, rated as 10 percent disabling 
effective from March 25, 1950.

3.  The veteran died on February [redacted], 1991, at the age of 68 
years due to end stage congestive cardiomyopathy due to or 
as a consequence of arteriosclerotic cardiovascular disease.  
Another significant condition contributing to death was 
diabetes mellitus.  

4.  Neither a cardiovascular disorder nor diabetes mellitus 
was present during service or manifested within one year 
after service.

5.  The death was not proximately due to or the result of a 
service-connected disability.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310 
(West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.310, 3.311, 3.312 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  The 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement 
these changes in the law.  38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate her claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and letters sent to the appellant informed 
her of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The communications, such as a letter from the 
RO dated in May 2001, provided the appellant with a specific 
explanation of the type of evidence necessary to substantiate 
her claim, as well as an explanation of what evidence was to 
be provided by her and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In this regard, the letter stated 
that on November 9, 2000, the VCAA was signed into law and 
established new duties for the VA.  It was noted that the 
VCAA required the VA to explain what information or evidence 
was need to grant the claim.  The letter noted that to 
establish entitlement to service-connected death benefits 
the evidence must show three things.  First, the evidence 
must show the cause of death.  It was noted that this was 
usually shown by the veteran's death certificate or other 
evidence showing cause of death.  The letter advised the 
appellant that she should give the VA this evidence.  
Second, the evidence must show an injury, disease or other 
event in service.  The letter advised her that the RO would 
get service medical records and review them to see if they 
showed that the veteran had an injury or disease in service, 
or suffered an event in service causing injury or disease.  
The RO also stated that they would get other military 
service records if they were necessary.  Third, the letter 
stated that the evidence must show a relationship between 
the cause of death and the injury, disease or other event in 
service.  It was noted that this was usually shown by the 
death certificate, or in other medical records or medical 
opinions.  The RO advised that they would request this 
medical evidence if she told them about it.  If appropriate, 
they would also try to get that evidence by requesting a 
medical opinion from a VA doctor, or the appellant could 
give a medical opinion from her own doctor.  The appellant 
was further advised that the RO needed additional evidence 
from her, including the names of any person, agency or 
company who had relevant records, the address of such 
person, agency or company, the approximate time frame 
covered by the records, and the condition treated in the 
case of medical records.  

The Board has noted that the VCAA notification letter of May 
29, 2001 advised the appellant that she should submit 
requested evidence by July 29, 2001, and that if she did 
not, the RO would decide her claim based on the evidence 
which had been received and any VA medical opinions.  Such a 
time limit was later found to be invalid.  In a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
a regulation that permitted VA to decide a claim less than a 
year after a VCAA duty to notify notice is provided, and 
held that such a shorter time limit is "unreasonable because 
it ... is contrary to the statutory mandate providing 
claimants one year to submit necessary information or 
evidence."  In the present case, however, the Board finds 
that the application of that 60 day time limit did not have 
any prejudicial effect against the appellant.  In this 
regard, the Board notes that the appellant was able to 
respond within the time limit set by the RO.  In addition, 
the appellant was afforded an additional opportunity to 
present any pertinent medical evidence at a hearing held 
before the undersigned in June 2002.  However, she did not 
submit any additional evidence.  Also, the Board notified 
the appellant's representative that in a letter of June 2003 
that any additional evidence or argument could be submitted 
within 90 days; however, no response to that letter was 
received.  Therefore, the Board finds that the provision in 
the May 2001 letter which advised the appellant that she 
only 60 days in which to submit evidence was harmless error 
and should not result in further delay of adjudication of 
this appeal.  

The Board also notes that the RO also supplied the appellant 
with the applicable regulations in the SOC and SSOC.  The 
statement of the case of August 2001 included a summary of 
all of the specific items of evidence which had been 
considered, the adjudicative actions which had been 
performed, and the pertinent laws and regulations including 
those pertaining to service connection such as 38 C.F.R. 
§ 3.303 (principles relating to service connection), 3.304 
(direct service connection; wartime and peacetime), 3.307 
(presumptive service connection for chronic, tropical or 
prisoner of war related disease or disease associated with 
exposure to certain herbicide agents; wartime and service on 
or after January 1, 1947), 3.309 (diseases subject to 
presumptive service connection) 3.310 (proximate results, 
secondary conditions), and 3.312 (cause of death).  The 
basic elements for establishing service connection for the 
cause of death have remained unchanged despite the change in 
the law with respect to duty to assist and notification 
requirements.  The August 2001 SOC also contained an 
explanation of the reasons and bases for the decision 
denying the claim for service connection for the cause of 
death.  The supplemental statement of the case dated in 
February 2002 included additional information, including a 
summary of the additional evidence which had been considered 
since the issuance of the statement of the case and the 
additional adjudicative actions which had been performed.  
The SSOC also included the VCAA implementing regulation 
38 C.F.R. § 3.159 (Department of Veterans Affairs assistance 
in developing claims).  The RO stated in the SSOC that "This 
case has been reviewed for compliance with the requirements 
of the VCAA and it has been determined that the VA's duties 
have been fulfilled."  Based on the foregoing, the Board 
finds that the VA has fully satisfied the duty to inform the 
appellant.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO made appropriate efforts to attempt to 
obtain all relevant evidence identified by the appellant.  
The evidence includes the veteran's service medical records, 
his post service treatment records, and a copy of his death 
certificate.  Also, the appellant has had two hearings.  The 
Board does not know of any additional relevant evidence 
which has not been obtained.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the claim.  
The Board finds that the evidence of record provides 
sufficient information to adequately evaluate the claim.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the VCAA and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the 
VA with no benefit flowing to the veteran are to be 
avoided).  The VA has satisfied its obligation to notify and 
assist the claimant in this case.  Further development and 
further expending of the VA's resources are not warranted.  
Taking these factors into consideration, there is no 
prejudice to the claimant in proceeding to consider the 
claim on the merits.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

The appellant contends that the RO made a mistake by denying 
service connection for the cause of the veteran's death.  
She asserts that his service-connected psychiatric disorder 
caused him to suffer from a great deal of stress and this in 
turn resulted in his death.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
cardiovascular disease or an organic neurological disease is 
manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to 
have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for disability shown to be 
proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a). 

The VA regulation pertaining to claims for service 
connection for the cause of death, 38 C.F.R. § 3.312, 
provides as follows: 

    (a) General.  The death of a veteran will be considered 
as having been due to a service-connected disability when 
the evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis 
has been made of all the facts and circumstances surrounding 
the death of the veteran, including, particularly, autopsy 
reports.
    (b) Principal cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.
    (c) Contributory cause of death.  (1) Contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.
    (2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.
    (3) Service-connected diseases or injuries involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.
    (4) There are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.

During his lifetime, the veteran established service 
connection for a psychosis.  As of the date of death, the 
disorder had been rated as 10 percent disabling effective 
from March 25, 1950.

The veteran's death certificate shows that he died on 
February [redacted], 1991, at the age of 68 years due to end stage 
congestive cardiomyopathy due to or as a consequence of 
arteriosclerotic cardiovascular disease.  Another 
significant condition contributing to death was diabetes 
mellitus.  The death certificate contains no indication that 
the cause of death was related to service.  

The veteran's service medical records show that 
cardiovascular disease and diabetes were not present during 
service.  Although there are numerus records pertaining to 
his service-connected psychiatric disorder, there are no 
complaints, findings or diagnoses of a cardiovascular 
disorder or diabetes.

There is also no evidence that any type of cardiovascular 
disease or diabetes was manifested within one year after 
separation from service.  The report of an examination 
conducted by the VA in August 1948 shows that evaluation of 
the heart was normal.  A urinalysis done at that time was 
negative for sugar.

The appellant testified in support of her claim during the 
hearing held in June 2002.  The testimony was to the effect 
that the veteran's service-connected psychotic disorder 
caused him to suffer from a great deal of stress, and that 
this caused his death.  She said that he was not able to 
handle stress at all.  She described the stress as being 
severe in degree.  The appellant gave similar testimony 
during a hearing held at the RO in November 2001.

In reviewing the evidence which is of record, the Board 
notes that there is no medical evidence that the veteran's 
service-connected psychiatric disorder played a role in his 
death.  The disorder was not listed on the death certificate 
as a cause of death.

The appellant has submitted a medical statement dated in 
March 2000 from the veteran's treating physician, Roy E. 
Hall, M.D.,  which is to the effect that the veteran was 
under his care from May 1979 until March 1990, and that 
during that time he always lived with a great amount of 
stress.  The physician did not, however, give an opinion 
linking the veteran's service-connected psychiatric disorder 
and his death.

The only opinions regarding whether there is a link between 
the veteran's service-connected psychiatric disorder and his 
death weigh against the claim.  A VA cardiology opinion 
report dated in January 2002 shows that a VA physician 
thoroughly reviewed all available data regarding the 
veteran's cardiac disease.  He stated that after a thorough 
review of the medical records, he could find no evidence of 
cardiovascular disease during the veteran's years of 
military service.  He said that the veteran died on February 
[redacted], 1991 of congestive heart failure due to cardiomyopathy 
associated with coronary artery disease.  The coronary 
artery disease was first diagnosed when he presented with 
chest pain in May 1990.  He noted that the first mention he 
could find of an abnormal study was the report of an 
abnormal EKG dated in September 1982 which appeared to 
reflect wall thickening likely from hypertension.  In May 
1990, an echocardiogram found evidence of cardiomyopathy, 
likely secondary to coronary artery disease.  He underwent a 
coronary angiography in August 1990 which demonstrated 
diffuse chronic disease of the coronary arteries and 
ischemic cardiomyopathy.  He subsequently underwent coronary 
artery bypass grafting.  The physician stated that coronary 
artery disease was a slow progressive disease which 
progressed in the veteran over years, but was first manifest 
clinically in 1990.  He further stated that he found no 
evidence to suggest that the veteran's mental health 
disorder contributed to his cardiovascular disease.

A VA diabetes mellitus opinion report dated in December 2001 
shows that a VA physician reviewed the veteran's chart to 
determine the onset of the veteran's diabetes mellitus and 
whether the veteran's service-connected psychotic disorder 
directly or substantially contributed to the cause of his 
death.  The physician noted that the records which were 
reviewed included the veteran's service medical records 
which showed that he was hospitalized in service for a 
psychosis, manic depression, and also gastric hyperacidity.  
He noted that there were three urinalysis results in the 
records from March, April and September 1945, and all 
indicated that no glucose was detected.  He concluded that 
the record did not reflect a concern for diabetes.  The VA 
physician further noted that the veteran had been treated in 
September 1982 for right hemiparesis and probable stroke.  A 
urinalysis performed at that time was normal.  The VA 
physician concluded that the records from that treatment did 
not contain any mention of diabetes mellitus.  He also noted 
that a progress note from October 1983 which listed the 
veteran's medication did not include any which are used for 
diabetes.  He noted that the first evidence for a diagnosis 
of diabetes mellitus was dated in March 1990.  He concluded 
that there was no evidence that the veteran had diabetes 
during his period of service, and there was also no 
available evidence to suggest that the patient's mental 
health disorder contributed to the development of his 
diabetes.   

Therefore, there is no basis for concluding that the 
service-connected disability or treatment thereof played a 
role in the veteran's death.  The Board appreciates the 
testimony provided by the appellant, and her sincerity is 
not doubted.  Nevertheless, to the extent that she asserts 
that the psychosis caused the veteran's death, that 
testimony is not corroborated by competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Van 
Slack v. Brown, 5 Vet. App. 499, 501 (1993) (holding that a 
veteran's widow was not capable of testifying as to matters 
involving medical causation such as the cause of the 
veteran's death).

In summary, the evidence shows that the cardiovascular 
disorder and diabetes which resulted in the veteran's death 
were not present during service or manifested within one 
year after service.  Moreover, the weight of the medical 
evidence shows no relationship between the service-connected 
psychiatric disorder and the veteran's death.  Accordingly, 
the Board concludes that a service-connected disability did 
not cause or contribute substantially or materially to cause 
the veteran's death.  


ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

